Citation Nr: 0217032	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 852	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  Symptoms of the veteran's PTSD, which have included 
nightmares, flashbacks, impaired interpersonal 
relationships, irritability, impaired temper control, 
impaired memory and concentration, social isolation and 
erratic sleep patterns, are mildly disabling. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126-4.130, Diagnostic Code 9411 (2002), as amended by 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to an evaluation in excess of 30 percent for PTSD.  
In a rating decision dated October 2001, the RO denied the 
veteran entitlement to this benefit and the veteran appealed 
this decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA has indicated 
that, with the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a statement of the 
case issued in March 2001, the RO informed the veteran of 
the provisions of the new law and indicated that it had 
developed and reconsidered the veteran's claim pursuant to 
that law.  A review of the claims file reflects that, 
indeed, the RO undertook all development necessary to comply 
with the notification and assistance requirements of the 
VCAA.  Specifically, VA notified the veteran of the evidence 
needed to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
equitable disposition of that claim.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  For instance, after 
the veteran filed his claim for an increased evaluation, the 
RO informed the veteran by letter dated July 2001 that it 
had asked the VA Medical Center in Battle Creek to schedule 
the veteran for an examination of his PTSD and that it was 
the veteran's responsibility to report to the examination on 
the scheduled date at the scheduled time.  In addition, in a 
rating decision dated October 2001, a letter notifying the 
veteran of that decision, and a statement of the case issued 
in March 2002, the RO informed the veteran of the reasons 
for which his claim had been denied and of the evidence 
still needed to substantiate his claim, notified him of all 
regulations pertinent to his claim, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  Specifically, the RO afforded the 
veteran a VA PTSD examination, during which an examiner 
discussed the severity of the veteran's PTSD.  Since the 
veteran filed his claim for an increased evaluation, 
however, he has not identified any outstanding evidence that 
needs to be secured in support of his claim.  In fact, he 
has indicated that he has not sought treatment for his 
psychiatric complaints.  Therefore, the RO has not been able 
to assist the veteran in retrieving any records in support 
of his claim.

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks an increased evaluation for PTSD.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2002). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's PTSD as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2002).  
The veteran asserts that this evaluation does not accurately 
reflect the severity of his PTSD symptomatology.  

According to DC 9411, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. 
§ 4.130, DC 9411. 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is assignable when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.   

In this case, based on the evidence discussed below, it 
appears that the veteran's PTSD disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation that is currently assigned under DC 9411. 

The veteran had active service from May 1968 to April 1970.  
During a pre-induction examination conducted in March 1968, 
he reported that he had a nervous stomach.  During active 
service, including on separation examination, however, he 
did not express psychiatric complaints and no examiner 
diagnosed a psychiatric disorder.  

Following discharge, in February 1998, VA evaluated the 
veteran for a service treatment plan.  On this date, the 
veteran reported stress and an examiner diagnosed a history 
of depression, possible anxiety disorder.  The examiner did 
not diagnose PTSD.  

An examiner first diagnosed the veteran with PTSD during a 
VA PTSD examination conducted in November 1998.  On that 
date, the veteran reported that he was moody, irritable, 
easily aroused to anger, had frequent nightmares, during 
which he sweated profusely and thrashed about in bed, 
experienced flashbacks when he watched movies with war 
themes, saw "Orientals," and heard the sound of helicopters, 
and had startle reactions when he heard loud sounds.  He 
also reported that he had been working at a bank for 25 
years, had good attendance and performance, was married and 
had a good marital relationship, did not like crowds, 
occasionally attended bank functions, at which he felt 
uncomfortable, had no friends, but attended church 
regularly, had not sought treatment for psychiatric 
complaints, liked to go fishing, and took medication to help 
control his hyperactivity.  He indicated that, at times, he 
felt stressed at work and had to take time off from work to 
regain his composure.  

The examiner noted that the veteran was voluble and had 
rapid-fire speech, which indicated that he was tense and 
anxious and used this modality to relieve some of the 
tension and anxiety.  The examiner also noted that the 
veteran had organized and goal-directed thoughts with no 
contaminations, delusions or hallucinations, exhibited no 
bizarre behavior, and had intact orientation, concentration 
and recall.  The examiner diagnosed PTSD based on traumatic 
Vietnam War experiences, nightmares referencing the same, 
flashbacks, impaired interpersonal relationships, an 
irritable mood and impaired temper control.  He assigned 
this disability a Global Assessment of Functioning (GAF) 
score of 70. 

The veteran underwent another VA PTSD examination by the 
same examiner in August 2001, during which he reported that 
he disliked crowds, tried to avoid work-related social 
events, occasionally lost his train of thought, tended to be 
irritable and easily aroused to anger, was not able to eat 
Chinese food, hated the odor of fish, steamy weather and 
diesel fuel, all of which caused flashbacks, and had 
difficulty with women due to the role of women in Vietnam.  
He also reported that he was still working as a branch 
manager of a bank and was still living with his wife, who 
complained of the veteran's reclusiveness, preferred to be 
alone and to avoid social situations, including when they 
involved work, occasionally golfed and fished, was no longer 
able to get close to others, and had not sought psychiatric 
treatment.  He also reported that his attendance at work was 
good, but that his functioning had somewhat deteriorated due 
to recall and concentration difficulties.  

The examiner noted that the veteran had impaired memory and 
concentration, but was pleasant and cordial, readily 
provided information, did not appear unduly restless or 
dejected, had coherent speech that was normal in rate and 
volume and organized and comprehensible thoughts, and denied 
delusions and hallucinations.  The examiner diagnosed PTSD 
based on traumatic Vietnam War experiences, nightmares 
referencing the same, flashbacks, social isolation, erratic 
sleep patterns, and impaired memory and concentration.  He 
assigned this disability a GAF score of 65. 

The above evidence establishes that since an examiner first 
diagnosed PTSD in November 1998, the veteran's PTSD has 
manifested as nightmares, flashbacks, impaired interpersonal 
relationships, irritability, impaired temper control, 
impaired memory and concentration, social isolation and 
erratic sleep patterns.  The examiner who evaluated the 
veteran's PTSD in 1998 and 2001 assigned this disability GAF 
scores of 70 and 65, the latter score being assigned shortly 
after the veteran filed his claim for an increased 
evaluation.  

The Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. 
§§ 4.125, 4.130 (2002), reflects that a GAF score of 61-70 
suggests some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships. 

Based on these definitions, it is clear that symptoms of the 
veteran's PTSD are only mildly disabling.  They have never 
necessitated treatment, or interfered more than minimally 
with the veteran's ability to function in his role as a bank 
manager.  They have also not hindered his ability to 
maintain a meaningful relationship with his spouse or to 
engage in certain activities, such as attending church on a 
regular basis. In light of the foregoing, the Board finds 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation under 
38 C.F.R. 
§ 4.130, DC 9411. 

The veteran's PTSD disability picture does not warrant a 50 
percent evaluation under 38 C.F.R. § 4.130, DC 9411, because 
his PTSD has never been shown to cause occupational and 
social impairment with reduced reliability and productivity.  
As previously indicated, with regard to occupational 
impairment, the veteran has reported that he has worked at 
the same place of employment for 25 years and currently 
holds a position as bank manager.  With regard to social 
impairment, the veteran's PTSD has caused him to be somewhat 
reclusive, but has not completely precluded him from 
participating in work-related social events or attending 
church or having successful relationships with other 
persons, including his spouse of many years.  Moreover, the 
veteran has never been shown to have a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment or abstract thinking or disturbances of 
motivation. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for PTSD. The 
evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of his claim and his claim must be denied. 


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

